Title: To Thomas Jefferson from Benjamin Harrison, 20 July 1784
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
Virga. in Council July 20. 1784

The Assembly of this State have voted a Statue of our late worthy commander in Chief General Washington, and have directed their intentions to be carried into execution by the Executive. For particulars I refer you to the enclosed resolution. You will observe they have only provided for one side of the pedestal, and that the others with the Dress &c. are left for the Exercise of the genius of the Executive. This Would be a very pleasing imployment for us if we had ever turned our thoughts that way or were adepts in the Science of devices, Emblems &c. But as we are not we have unanimously fixed on you and my friend Doctor Franklin who we all know are fully competent to the task and therefore most earnestly request the favor of you to undertake it. The history of the war and the share he has had in it are so well known to you both that nothing on that subject is necessary from me. You are therefore left entirely at large and have the whole direction of the business committed to you. I shall write to the Doctor in full confidence that it will give him pleasure to assist you. To enable the Artist to furnish his work in the most perfect manner I have ordered Mr. Peale to send to your address a full length picture of the general as soon as possible. The intention of the assembly is that the Statue should be the work of the most masterly hand. I shall therefore leave it to you to find out the best in any of the European States. To defray the expense certain funds are appropriated that will undoubtedly produce the money and it shall be remitted you long before the work can be completed. I can form no judgement what sum it will take but by the cost of Lord Bote–  tourts Statue, which I think was about nine hundred and fifty pounds sterling to the Artist, and for shipping charges, there was a further Sum to the person who came over to set it up, but that in the present case will be the consideration of a future day, there being no place as yet fixed on to place it in. You will be so obliging as soon as you have fixed on the devices and agreed for the Statue to favor me with the particulars of the former and a Copy of your agreement that there may be no deficiency in the remittances either in point of time or quantity. I shall make no apology for the trouble the execution of this trust will bring on you, from a thorough conviction that the love and attachment you have for the worthy person whose memory the Statue is to perpetuate will render it rather a pleasing than disagreeable employment. I am &c,

B.H.

